 

  

. i

Fill in this information to identify the case:
UWA Ker Couey Woses Core OGA ’

Debtor \Auakawes We “Memoria ose. ke\

 
 

on 12/1804 Statds Cais of 7

Southern Distri¢s of Texas
FILED

     

 

    
 

United States Bankruptcy Court for the: Qo Adorn District of SEXES DEC 1 8 2018
. (State
Case number _\ A-~30D oO

   

 

Dawid J. Bradley, Clerk of Court

(If known)

  

CY Check if this is an

 

amended filing

Official Form 206E/F

 

Schedule E/F: Creditors Who Have Unsecured Claims 12/15

 

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY-
unsecured claims. List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts
on Schedule A/B: Assets - Real and Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases
(Official Form 206G). Number the entries in Parts 1 and 2 in the boxes on the left. If more space ts needed for Part 1 or Part 2, fill out and attach
the Additional Page of that Part included in this form.

‘List All Creditors with PRIORITY Unsecured Claims

\
i 1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

:
i

2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than

i
!
|

 

No. Go to Part 2.
C) Yes. Go to line 2.

3 creditors with priority unsecured claims, fill out and attach the Additional Page of Part 1.

 

 

 

 

 

 

a . Total claim Priority amount
ymu Priority creditor's name and mailing address As of the petition filing date, the claim is: TT aro: OO |
A\\o ap VAC Check ail that apply. s_ “X10: 0O $ ©
wan BS Koon Circe (1 Contingent
“\ Cp (J Unliquidated
Com eomnrer TOW \ Q Disputed
Date or dates debt was incurred ‘Basis for the claim
ab Qa.
QAK- \ On WAY Ungar € 2035
Last 4 digits of account Is the claim subject to offset?
; number (AO WOTN BNo
| O) Yes

 

 

eA Priority creditor's name and mailing address As of the petition filing date, the claim is: $ NET a Ob) 3 ~ ( ) (cO. OO

Priority creditor's name and mailing address As of the petition filing date, the claim is: >O .
3) AA\o Ssovece ' Check all that apply. §_“2-© te © 6 Co Oo
WwaA7T%S 5S Keou. Cw LJ Contingent
; \~ C) Unliquidated
C aan SONAL CO SO\N- OF Disputed
Date or dates debt was incurred ‘Basis forthe claim: A
A-\Q- yA tay  6392905\ Yn PAN
Last 4 digits of account ls the claim subject to offset?
number OT, No
OU Yes

Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a) ( )

 

 

 

 

 

 

PLlosSou at? : Check ail that apply.
Vans 2 VWwo uw AC QQ Contingent
7 — OQ) Unliquidated
Cen Onion Co Sov. Q) Disputed |
Date or dates debt was incurred Basis for the claim: , \ |
M=AAD-\A WAN aW25 ws |
Last 4 digits of account Is the claim subject to offset? |
number 4 UW) E No
C) Yes

Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)(_+?)

 

 

 

 

 

 

 

Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507{a) ( )

 

 

MAfiainl Caen ONACIE Sehadiula FIFE: Craditare Wha Hava lincarinrad Claime nana 1 nf
 

 

.

Debtor

Name

Additional Page

 

__Case 19-36300 Document 205 Filed in TXSB Ofas4 2/b@/diidw Page 2 of 7

» Copy this’ page it more space is ‘needed, ‘Continue numbering the lines sequentially froin the

previous page. if no ‘additional PRIORITY. creditors exist, do not, fi ll out or submit’ this age.

2._ | Priority creditor’s name and mailing address

‘AN\o Sov @ce *
63.21% S. Cou Qe
i Qan * envans (Dd SON
Date or dates debt was incurred
\o -3-\A.
Last 4 digits of account
number EK UOMO - 7

Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a) ( )

 

 

 

Total claim Priority amount .

5s 095360 ,33SS,O0

As of the petition filing date, the claim is:
Check all that apply.

() Contingent

QO) Unliquidated

(J Disputed

 

Basis for the Same

inv FasaNA unpard

Is the-claim subject to offset?
No
Q) Yes

 

 

\
\
i
Priority creditor's name and mailing address

Ac sovuece

 

Wank 3S Kon CK
Con ose Cp <OV\\

Date or dates debt was incurred

LO~SARVA

Last 4 digits of account___

number (XU QD DV

Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a) ( )

 

§9OSS.0D0 5 2ASS 00

As of the petition filing date, the claim is:
Check all that apply.

QO) Centingent

QO) unliquidated

U Disputed

 

Basis for the ¢ claim: ’ A
WAV CRIAN on ea \
Is the claim subject to offset?

°
L) Yes

 

Priority creditor's name and mailing address

 

 

 

 

 

 

 

|
|

 

 

 

 

 

Date or dates debt was incurred

 

Last 4 digits of account
number

Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a) ( )

 

Nett Pou. ANACIC

RSehadiila FIFE: Craditarc Wha Hava Incarcurad Claime

 

As of the petition filing date, the claim is:
Check all that apply.

CJ Contingent

Q) Unliquidated

O Disputed

Basis for the claim:

 

Is the claim subject to offset?
O) No
Q Yes

nano of

$ $
As of the petition filing date, the claim is: \
Check ail that apply.
QC) Contingent
Q Unliquidated
! OQ} Disputed
|
| Date or dates debt was incurred Basis for the claim:
|
| Last 4 digits of account Is the claim subject to offset? |
number oe CQ No
. . QO) Yes
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C, § 507(a) { )
2. | Priority creditor’s name and mailing address $ $

 
 

Debtor Case 19-36300 Document 205 Filed in TXSB @aseh2hdB41Qn Page 3 of 7

Name

part: | Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.

 

\
|
|

5a. Total claims from Part 1

5b. Total claims from Part 2

5c. Total of Parts 1 and 2
Lines 5a + 5b = 5c.

5a.

5b.

5c.

Total of claim amounts

sBAOO.0O0 .

 

 

 

mere LW AAA

@nkadalan CIC. Ceaditarc Wha Hava Iincarurad Claime

nana

of

 
 

 

DeBtor Case 19-36300 Document 205 _ Filed in TXSB GakechitAde8410n_ Page 4 of 7

Name

 

Es List All Creditors with NONPRIORITY Unsecured Claims

 

3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority I
unsecured claims, fill out and attach the Additional Page of Part 2.

Nonpriority creditor's name and mailing address

As of the petition filing date, the claim is:
Check all that apply.
Q) Contingent

 

() Unliquidated
Q) Disputed

 

 

Date or dates debt was incurred

Last 4 digits of account number

Basis for the claim:

Is the claim subject to offset?
C No
QO) Yes

Amount of claim

 

 

.2| Nonpriority creditor's name and mailing address

As of the petition filing date, the claim is:
Check all that apply.

 

CI Contingent
QO Unliquidated
gO Disputed

 

 

gp

Date or dates debt was incurred

Last 4 digits of account number

Basis for the claim:

Is the claim subject to offset?
UL) No
CO yes

 

 

 

s.3| Nonpriority creditor’s name and mailing address

As of the petition filing date, the claim is:
Check ail that apply.

 

CI Contingent
QO) Uniiquidated
C] Disputed

 

 

Date or dates debt was incurred

Last 4 digits of account number

Basis for the claim:

Is the claim subject to offset?
NT
OQ) yes

 

3.4| Nonpriority creditor's name and mailing address

As of the petition filing date, the claim is:
Check all that apply.

 

Q Contingent
Q) Unliquidated
Q Disputed

 

 

 

Date or dates debt was incurred

Last 4 digits of account number

3.5] Nonpriority creditor's name and mailing address

Basis for the claim:

ls the claim subject to offset?
QO No
QO) Yes

As of the petition filing date, the claim is:
Check ail that apply.

 

OQ} Contingent
Q) uUnliquidated

 

Q) Disputed

 

Date or dates debt was incurred

Last 4 digits of account number

Basis for the claim:

Is the claim subject to offset?

CI No
QO) Yes

 

 

 

 

3.6| Nonpriority creditor's name and mailing address

As of the petition filing date, the claim is:
Check all that apply.

 

Q) Contingent
CI Untiquidated

 

Q) Disputed

 

Date or dates debt was incurred

 

Last 4 digits of account number

Basis for the claim:

Is the claim subject to offset?
O) No
QO) Yes

 

 

men er aneric Sehodula FIFE

* Craditarc Wha Have P[ncacurad Claime

nana af
 

_Débtor

Name

Case 19-36300 Document 205 _ Filed in TXSB otasdathbShidem Page 5 of 7

 

 

FRESE ncn Page

/- Copy this page only i if more: space ig ‘tieeded. Continue humbering the lines. sequentially ‘from the.
“: previous’ page. if no- additional NONPRIORITY creditors exist, do. hot fill out OF submit this | page.“

 

 

__| Nonpriority creditor’s name and mailing address

San (ad i

 

As of the petition filing date, the claim is:
Check all that apply.
Q Contingent

 

() Unliquidated
Q) Disputed
O21 Liquidated and neither contingent nor

 

disputed

 

Date or dates debt was incurred

Last 4 digits of account number

Nonpriority creditor’s name and mailing address

 

Basis for the claim:

Is the claim subject to offset?

O) No
L) Yes

As of the petition filing date, the claim is:

Check all that apply.

 

U Contingent
C) unliquidated
() Disputed

 

 

Date or dates debt was incurred

Last 4 digits of account number

Basis for the claim:

Is the claim subject to offset?

LJ No
C) Yes

Amount of claim

 

 

 

 

 

Nonpriority creditor's name and mailing address

 

As of the petition filing date, the claim is:

Check ail that apply.

 

Q Contingent
C) Untiquidated
Q Disputed

 

 

Date or dates debt was incurred

Last 4 digits of account number

Basis for the claim:

Is the claim subject to offset?
O No
OC) Yes

 

 

 

——

F

Nonpriority creditor's name and mailing address

As of the petition filing date, the claim is:

Check ail that apply.

 

U2 Contingent
QO) unliquidated
U Disputed

 

 

Date or dates debt was incurred

Last 4 digits of account number

Basis for the claim:

Is the claim subject to offset?
O) No
OQ) Yes

 

 

 

 

3.__| Nonpriority creditor's name and mailing address

As of the petition filing date, the claim is:

Check all that apply.

 

C) Contingent
Q) unliquidated
U Disputed

 

 

Date or dates debt was incurred

Basis for the claim:

Is the claim subject to offset?

 

 

[) No
Last 4 digits of account number QC) Yes
L
Atta eo. ane Qehadula FIE+ Craditare Wha Hava linecariurad Claime nana

of

 
_D&btor Case 19-36300 Document 205 _ Filed in TXSB ofasd atibShidi@m Page 6G of7 =

Name

ee Others to Be Notified About Unsecured Claims

 

r
{

(4, List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
assignees of claims listed above, and attorneys for unsecured creditors.

If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

On which line in Part 1 or Part 2 is the Last 4 digits of
account number, if

Name and mailing address

Le

 

 

 

 

related creditor (if any) listed?
|

 

any

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

lat. Line

|

O) Not listed. Explain —
1

i

14.2. Line

| QO) Notlisted. Explain —— — — —
3. Line

: LJ Not listed. Explain —
4.4. Line

i Not listed. Explain —_— — — —
iat. Line

; (2 Not listed. Explain — — — —
(4.5. Line

U1 Notlisted. Explain —
4.6. ‘ Line

U Not listed. Explain —_ — —
|

‘47. Line

| —

CJ Not listed. Expiain — — —
48. Line

i CL} Not listed. Explain ——
4.8. Line

CL) Not listed. Explain —— — —
i

{

i

4.10 Line

ot listed. Explain — —
| CL) Not listed. Exp!

4.11.

Line

 

 

CQ Not listed.

Explain

 

 

4 flop ea Aner

Saehadula FIFE: Craditarc Whoa Hawa Iineacurad Claime

 

nana

af
Débtor Case 19-36300 Document 205 Filed in TXSB @éschttdBiQ. Page 7 of 7

Name

Ee ston Page for Others to Be Notified About Unsecured Claims

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

| Name and mailing address On which line in Part 1 or Part 2 is the Last 4 digits of
| related creditor (if any) listed? account number,
| if any
|
4 Line
C)  Notlisted. Explain —_— — —
4 Line
ji CL) Not listed. Explain —_— — — —
4 Line
C) Not listed. Explain — — — —
4. Line ;
| Q) Notlisted. Explain —_— — — —
i '
4 Line
L] Not listed. Explain —_— — ;
! :
4 Line
Q) ‘Not listed. Explain —_— — — —
: |
‘4 Line
LI Not listed. Explain _- oC
4 Line
OQ) Not listed. Explain — — — —
/ (
4 Line
! Q) Not listed. Explain ———— |
| |
i '
i i
A Line |
{ {
O) Not listed. Explain ——
| |
4. Line
' L] Not listed. Explain — — —
|
4 Line
U) Notlisted. Explain —_— — — —
4. Line
L} Not listed. Explain — — — —
4 Line
1 Notlisted. Explain —
MEAiAl Cae, ONACIC @rhoadila FILE: Croditare Wha Hava lincariurad Claime nans nt
